Case 1:20-cv-00202-IMK Document 22 Filed 02/03/21 Page 1of1 PagelD #: 106

IN THE UNITED STATES COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

THE ESTATE OF IMOGENE RIDENOUR
by executrix Billi Jo Volek and
BILLI JOE VOLEK,

Plaintiffs,

Vv. Civil Action No. 1:20-CV-202
Honorable Judge Keeley

G. RUSSELL ROLLYSON, JR.,

Deputy Commissioner of Delinquent

and Nonentered Lands of Marion County, WV,

in his official and personal capacities,

Defendant.
CERTIFICATE OF SERVICE
|, David P. Cook, Jr., counsel for Defendant, G. Russel Rollyson, Jr., do hereby
certify that on February 3, 2021, | served a true and correct copy of the foregoing
Defendant G. Russell Rollyson, Jr.’s Answers and Responses to Plaintiffs’ First
Interrogatories and Requests for Production of Documents Directed to Defendant
Rollyson upon all counsel/parties of record, via the Court’s electronic filing system and

addressed as follows:

Gary M. Smith, Esq.
Mountain State Justice, Inc.
325 Wiley Street
Morgantown, WV 26505
Counsel for Plaintiffs

/s/ David P. Cook, Jr.

David P. Cook, Jr., Esq. (WVSB #9905)
MacCorkle Lavender PLLC

300 Summers Street, Suite 800

Post Office Box 3283

Charleston, WV 25332.3283

(304) 344-5600

(304) 344-8141 (Fax)

AIG 9184 - Doc. #221
